Spaw, LLC v. City of Annapolis, No. 2, September Term, 2016. Opinion by Getty, J.

ZONING LAW - HISTORIC DISTRICT ZONING VIOLATION PROCEEDINGS
– Historic preservation municipal infraction citations issued pursuant to the City Code of
Annapolis are civil proceedings subject to Title 2 of the Maryland Rules, which permits
the parties to engage in discovery.

ZONING LAW - HISTORIC DISTRICT ZONING CITATIONS – A historic
preservation municipal infraction citation is sufficient under Maryland Code, Land Use
Article § 11-203 when it includes the location and date citation was issued. Under the
facts of this case, the property address and a general description of the violation was
sufficient; the citation was not required to list each window that allegedly violated the
historic preservation ordinance.

ZONING LAW - LIMITATION OF ACTIONS - MARYLAND CODE, COURTS
AND JUDICIAL PROCEEDINGS ARTICLE § 5-107 – Abatement is not a “penalty”
under Maryland Code, Courts and Judicial Proceedings Article § 5-107.

ZONING LAW - LIMITATION OF ACTIONS - MARYLAND CODE, COURTS
AND JUDICIAL PROCEEDINGS ARTICLE § 5-101 – Statute of limitations under
Maryland Code, Courts and Judicial Proceedings Article § 5-101 is not available as a
defense in a suit by a municipality when it is enforcing zoning regulations, which is the
exercise of a strictly governmental function.

ZONING LAW - LIMITATION OF ACTIONS - LACHES – City of Annapolis was
not barred by laches from enforcing local historic preservation ordinances against a
property owner since there was not an unreasonable delay in issuing the citations or
prejudice to the property owner.

ZONING LAW – RELIEF GRANTED – Abatement, in the form of an after-the-fact
Certificate of Approval, was the appropriate relief afforded to the City of Annapolis for a
historic preservation zoning violation where the property owner admitted that work was
performed without applying for a Certificate of Approval from the Historic Preservation
Commission.

ZONING LAW – MOTION FOR A NEW TRIAL, OR IN THE ALTERNATIVE,
MOTION TO ALTER OR AMEND THE JUDGMENT – The trial court did not
abuse its discretion in denying the property owner’s motion for a new trial, or in the
alternative, motion to alter or amend the judgment when a mid-trial motion for summary
judgment was granted in favor of the City despite the newly amended Rule 2-501, which
precludes mid-trial motions for summary judgment, since the case was pending before
the Rule came into effect and it was not practicable for the trial court to implement the
new Rule.
Circuit Court for Anne Arundel County
Case No. 02-C-13-181644; and
Case No. 02-C-13-181663
Argued: September 8, 2016

                                               IN THE COURT OF APPEALS
                                                    OF MARYLAND

                                                               No. 2

                                                    September Term, 2016



                                                           SPAW, LLC

                                                                 v.

                                                   CITY OF ANNAPOLIS


                                        Barbera, C.J.
                                        Greene,
                                        Adkins,
                                        McDonald,
                                        Watts,
                                        Hotten,
                                        Getty,

                                                                JJ.


                                                        Opinion by Getty, J.


                                        Filed: March 27, 2017
       In this case we examine the enforcement powers available to a municipality under

its historic preservation zoning ordinance and whether the City of Annapolis

(“Annapolis” or the “City”), Respondent, exceeded those enforcement powers when a

recalcitrant property owner failed to file the required application for a Certificate of

Approval prior to commencing and completing a building rehabilitation project. Spaw,

LLC (“Spaw”), Petitioner, a Delaware limited liability company, owns and manages an

apartment building located at 2 Maryland Avenue in Annapolis, Maryland, which is

within the designated historic district under the zoning ordinance of the City.

       Ms. Lisa Craig, the Chief of the Annapolis Historic Preservation Commission

(“Commission”), issued two historic preservation municipal infraction citations to Spaw

alleging that Spaw replaced historic wood windows with vinyl windows without a

Certificate of Approval from the Commission. Spaw requested a trial, and the first trial

took place at the District Court of Maryland, sitting in Anne Arundel County. After the

district court found in favor of the City, Spaw appealed the decision of the district court

to the Circuit Court of Maryland for Anne Arundel County. In the de novo appeal, Spaw

admitted to replacing historic wood windows with vinyl windows without prior approval

by the Commission, as required by law. Based upon this admission, the court granted

summary judgment to the City.

       Spaw filed a timely petition for a writ of certiorari with this Court, which we

granted. In summary, Spaw argues: (1) the circuit court trial for a historic preservation

municipal citation should have been conducted as a criminal proceeding, not a civil

proceeding; (2) the two historic preservation municipal citations should have been
dismissed for generality and a lack of specificity; (3) the statute of limitations precluded

the City’s enforcement of the historic preservation zoning violations; (4) the relief

awarded was overly broad; and (5) the circuit court should have granted Spaw a new trial

or amended the judgment in light of recent amendments to Maryland Rule 2-501.

       We hold that historic preservation municipal citations are civil and in this case

were not barred by the statute of limitations. In addition, the citations were sufficiently

specific and the relief was proper. We are also unpersuaded by Spaw’s contention that

the circuit court abused its discretion by not granting Spaw’s motion for a new trial or in

the alternative to amend the judgment. Thus we affirm the judgment of the circuit court.

                                              I
                                         Background


   A. Maryland’s Statutory Framework for Historic Preservation Zoning
       In 1963, the General Assembly enacted Maryland’s first statute for historic

preservation zoning. See 1963 Md. Laws, Ch. 874. The Historic Area Zoning Act was

originally codified as Maryland Code, Art. 66B § 8.01 et seq. Currently codified at

Maryland Code, Land Use Article (“LU”) § 8-101 et seq., the law enables local

governments to regulate the preservation of historically significant sites and structures

within their jurisdiction. LU § 8-104.

       It is important to note that the authority for historic preservation zoning derives

from this enabling act of the General Assembly and not from the general police power, so

a jurisdiction’s authority is limited to the powers provided in the Historic Area Zoning

Act. See generally Mayor & Alderman of Annapolis v. Anne Arundel Cty., 271 Md. 265

                                             2
(1974) (examining the legislative history of the Historic Area Zoning Act); see also 74

Md. Op. Atty. Gen. 176, 1989 WL 503614, at *1 (Mar. 15, 1989) (stating municipal

authority is limited to powers in the Historic Area Zoning Act); 73 Md. Op. Atty. Gen.

238, 1988 WL 481988, at *4 (Mar. 23, 1988) (“[T]he municipal zoning power may be

exercised only to the extent of the General Assembly’s grant.”). Thus the statutory

framework is separate and distinct from the other zoning provisions in the Land Use

Article.

       Traditional zoning laws focus on the use of the land, while historic preservation

zoning laws are designed to preserve the external architectural features and historical

character of properties. The concept of historic area zoning is summarized as follows:

       In brief, the zoning of historic areas requires that whenever an application is
       made for a permit for the erection of any new building or for the alteration
       of or additions to any existing building within the historic district, the plans
       therefor so far as they relate to appearance, color, texture or materials, and
       architectural design of the exterior thereof must be submitted to a
       commission for review and approval, and in this manner to prevent the
       intrusion of any building which would be destructive of the nature of the
       district.
Faulkner v. Town of Chestertown, 290 Md. 214, 224 (1981) (quoting 1 A. Rathkopf, The

Law of Zoning and Planning § 15.01 (4th ed. 1975)). Historic area zoning does not

displace traditional zoning. 62 Md. Op. Atty. Gen. 490, 1977 WL 35808 at *3 (Sept. 6,

1977). The historic area zoning is an overlay zone on the traditional zoning laws, which

creates additional regulations for property owners within that area. Id.

       Under the Maryland statute, local jurisdictions are authorized to enact ordinances

to “regulate the construction, reconstruction, alteration, moving, and demolition of sites
                                              3
or structures of historical, archaeological, or architectural significance . . . [and] sites or

structures within districts[.]” LU § 8-104(a). The purpose of such ordinances are to:

       (1) safeguard the heritage of the local jurisdiction by preserving sites,
           structures, or districts that reflect elements of cultural, social, economic,
           political, archaeological, or architectural history;
       (2) stabilize and improve the property values of those sites, structures, or
           districts;
       (3) foster civic beauty;
       (4) strengthen the local economy; and
       (5) promote the preservation and appreciation of those sites, structures, and
           districts for the education and welfare of the residents of each local
           jurisdiction.
LU § 8-104(b). Thus, to accomplish these purposes, local jurisdictions are permitted to

“designate boundaries for sites, structures, and districts that are considered to be of

historic, archaeological, or architectural significance[.]” LU § 8-105. Furthermore, local

jurisdictions are authorized to “create a historic district commission or historic

preservation commission” consisting of at least five members, a majority of which are

residents of the local jurisdiction creating the commission. LU §§ 8-201, 8-202(a). The

members are required to have “a demonstrated special interest, special knowledge, or

professional or academic training in” areas such as history, architecture, architectural

history, or historic preservation. LU § 8-202(b)(1). Local jurisdictions can establish and

adopt additional qualifications for its commission members. LU § 8-202(b)(2). The

members are appointed by the local jurisdiction’s appointing authority to serve three-year

staggered terms and can be reappointed. LU § 8-202(c).

       A commission is required to “adopt rules and regulations necessary for the

conduct of its business.”      LU § 8-203(a).        An interested person, or his or her

                                              4
representative, has the right to “appear and be heard at a public hearing that a commission

conducts.” LU § 8-203(b). A commission’s powers and duties are outlined in LU §§ 8-

203 through 8-501.

       At issue in this case is a commission’s authority to review and approve

applications for changes to sites and structures. See LU § 8-302. Pursuant to LU 8-

302(a), a person is required to submit an application with the commission prior to

“constructing, reconstructing, altering, moving, or demolishing a site or structure located

within a locally designated district if any exterior changes are involved that would affect

the historic, archaeological, or architectural significance of the site or structure” and any

of the changes are “visible or intended to be visible from a public way.” The commission

is then required to review the application in conformance with LU § 8-303, which

requires the commission to consider the application in light of its own guidelines, adopted

under LU § 8-301, and the four additional considerations outlined in the statute while

limiting its review to the exterior features of the property.1 The commission can then



       1
         The Maryland Code, Land Use Article (“LU”) § 8-303 states that a commission
shall do the following when reviewing an application:
   (1) use the guidelines adopted under § 8-301 of this subtitle; and
   (2) consider:
       (i) the historic, archaeological, or architectural significance of the site or structure
             and its relationship to the historic, archaeological, or architectural significance
             of the surrounding area;
       (ii) the relationship of the exterior architectural features of the structure to the
             remainder of the structure and to the surrounding area;
       (iii) the general compatibility of exterior design, scale, proportion, arrangement,
             texture, and materials proposed to be used; and
       (iv) any other factors, including aesthetics, that the commission considers
             pertinent.
                                               5
approve or reject the application. LU § 8-302(b). The commission’s decision is required

to be filed with the local jurisdiction’s building inspector—in the form of a “certificate of

the commission’s approval, approval with conditions, or modification, or written notice

of rejection of an application or plan submitted to the commission for review.” LU § 8-

306(a). If the commission does not act within 45 days after the date the completed

application was filed, then the application is deemed approved unless the application is

withdrawn or an extension is agreed upon by the applicant and the commission. LU § 8-

307. If the applicant is not satisfied by the commission’s decision then it may appeal the

decision. LU § 8-308. However, an applicant cannot begin work on a project nor can a

building inspector issue a permit until the commission submits its certificate of approval,

approval with conditions, or modifications. LU § 8-306(a).

       If there is a historic preservation zoning violation, then a commission can request

the enforcement authority of the jurisdiction to seek any of the remedies and penalties

permitted by law. LU § 8-501. Enforcement of historic area zoning is similar to

traditional zoning enforcement.     See LU § 11-101(a).      Local governments have the

authority to institute an action to remedy a violation, to impose civil penalties, or to

punish the violator. LU §§ 11-102, 11-103.

       If there is a civil zoning violation, then the relevant sections of the Maryland Code

are LU §§ 11-201 through 11-209. For a civil zoning violation, a citation may be issued

to inform the offender of his or her violation, and he or she may elect to stand trial. LU

§§ 11-203, 11-204. The trial is to be conducted like that for a municipal infraction under


                                             6
Maryland Code, Local Government Article (“LG”) §§ 6-108 through 6-115. LU § 11-

206. If a district court determines that there was a violation of the historic preservation

zoning laws, then it is “not a criminal conviction and does not impose any of the civil

disabilities ordinarily imposed by a criminal conviction.” LU § 11-209.

       The Local Government Article describes the requirements and procedures for a

civil zoning violation proceeding. Under LG § 6-108, the county State’s Attorney, or an

attorney designated by the county, is authorized to prosecute zoning violations and enter

a nolle prosequi or place the case on the stet docket. The civil evidentiary standards

apply and the government has the burden to prove its case by clear and convincing

evidence. LG §§ 6-109(a)(3), (5). The defendant in a zoning violation case can plead

guilty or not guilty, cross-examine witnesses, produce evidence, testify, and be

represented by counsel at his or her expense. LG §§ 6-109(a)(2), (4). If the court

determines that the defendant is guilty of a zoning violation then the court can order the

defendant to pay the fine and court costs or order abatement of the violation. LG §6-110.

However, LG § 6-115 reiterates LU § 11-209 and states that the court’s finding of guilty

“is not a criminal conviction for any purpose.” LG § 6-115.

       The statutory framework for historic preservation zoning has been upheld in

multiple cases before Maryland’s appellate courts. In fact, this Court considered its first

historic preservation case four years before the United States Supreme Court upheld

historic preservation zoning in the landmark case of Penn Cent. Transp. Co. v. City of

New York, 438 U.S. 104 (1978). Mayor & Alderman of Annapolis, 271 Md. at 265. In


                                            7
Penn Central the Supreme Court affirmed a decision by the New York City Landmarks

Preservation Commission, and held that, “States and cities may enact land-use

restrictions or controls to enhance the quality of life by preserving the character and

desirable aesthetic features of a city.” 438 U.S. at 129. However, the Supreme Court

also stated that this authority is not absolute and may constitute a “taking” if it goes too

far—e.g. “has an unduly harsh impact upon the owner’s use of the property.” Id. at 127.

       In Mayor & Alderman of Annapolis, Judge Wilson Barnes, writing for the

majority, provided an extensive analysis of the General Assembly’s passage of the

Historic Area Zoning Act of 1963 and upheld the constitutionality of the state enabling

statute. 271 Md. at 280-287, 294. Further, the Court held that Anne Arundel County was

subject to the jurisdiction of the Annapolis Historic Preservation Commission. 271 Md.

at 275.   Anne Arundel County planned to demolish Mt. Moriah African Methodist

Episcopal Church—a building within the historic district and owned by the County. Id.

at 269. The Commission denied the application for the permit after a hearing where

substantial evidence was presented regarding the historical and architectural merits of the

building. Id. at 270-72. Anne Arundel County appealed the decision, arguing that it was

not subject to the jurisdiction of the Commission. Id. at 273. This Court affirmed the

Commission and held that the primary purpose of the legislation would be frustrated if

everyone—private citizens and governmental bodies—were not bound to preserve the

exterior of buildings with historic or architectural value. Id. at 291-92.




                                              8
       This Court recognized the broad applicability of the historic preservation zoning

laws in Faulkner, 290 Md. at 226. In Faulkner, the property owners—Mr. and Ms.

Faulkner—performed work that was not included in the permit approved by

Chestertown’s Historic District Commission. Faulkner, 290 Md. at 218. After receiving

complaints about the unauthorized work performed, the commission directed the

Faulkners to correct the work performed outside of the scope of the permit. Id. The

Faulkners refused and argued at trial that the commission was without authority to

control their property since it did not have any “known architectural or historical

significance.” Id. at 221. This Court held that “[s]ince the Faulkners’ building was

located within one of Chestertown’s historic districts” it was “subject to the jurisdiction

of the Commission notwithstanding the fact that it had no architectural or historical

significance.” Id. at 226. As a result, if the Faulkners wished to make a change to the

exterior of their property, then it was incumbent upon them to include all of the proposed

changes they wished to make in their application for a Certificate of Approval. Id. at

227.

       In Casey v. Mayor & City Council of Rockville, 400 Md. 259, 289 (2007), this

Court held that economic feasibility was not a required consideration under the governing

statute when determining whether to designate a property as historic and that the

designation did not constitute a “taking.”        The Rockville Historic Preservation

Commission designated the property at issue in Casey as historic because of “its link to

prominent historical figures in the local government, as well as its architectural appeal.”


                                            9
Casey, 400 Md. at 270. The property owner challenged the historic designation arguing

that the economic feasibility and financial hardship should have been considered. Id. at

279. This Court concluded that the statute was “silent as to whether the local legislative

body, in designating properties as historic areas, must consider the economic feasibility

of preservation of a property and any financial hardship to the landowner.” Id. at 288.

As a result, the Court concluded that the Rockville Historic Preservation Commission

was not required to consider those factors. Id. at 289.

   B. Historic Preservation Zoning in the City of Annapolis
       Pursuant to its authority under the Maryland Historic Area Zoning Act, the

Annapolis City Council passed a historic preservation zoning ordinance in February 1968

subject to referendum by the City’s voters. Mayor & Alderman of Annapolis, 271 Md. at

269. At the municipal election of May 20, 1969, the voters ratified the ordinance by a

two-to-one margin in favor of approval.2

       The Annapolis Historic District Design Manual, “Building in the Fourth Century,”

summarizes the goals of the historic preservation zoning ordinance “to safeguard

Annapolis’ heritage as reflected in its three centuries of historic architecture and its

broadly visible waterfront.” Building in the Fourth Century: Annapolis Historic District

Design Manual 1, 8 (1994, updated and expanded 2011), https://perma.cc/VDY8-6LPS

       2
         Historian Jane Wilson McWilliams recounted the efforts of the historic
preservation leaders to successfully advocate for the passage and ratification of a historic
preservation ordinance in Jane Wilson McWilliams, Annapolis, City on the Severn: A
History 340-345 (Johns Hopkins University Press et al. 2011). The first ordinance was
passed on June 9, 1952, but lacked the enforcement powers that later became available
under the state enabling statute. Id. at 326. The vote on the new historic preservation
ordinance at the May 20, 1969 election was 2001 in favor and 1051 opposed. Id. at 347.
                                            10
[hereinafter Annapolis Historic District Design Manual].          The boundaries of the

designated historic district are established by the ordinance and encompass most of the

streets and land area that comprised the colonial development of the City. Annapolis

City Code (“ACC”) § 21.56.030.

       The City’s historic preservation zoning ordinance specifically states the following

purposes:

       [T]o preserve and enhance the quality of life and to safeguard the historical
       and cultural heritage of Annapolis by preserving sites, structures, or
       districts which reflect the elements of the City’s cultural, social, economic,
       political, archaeological, or architectural history; to strengthen the local
       economy; to stabilize and improve property values in and around such
       historic areas; to foster civic beauty, and to preserve and promote the
       preservation and appreciation of historic sites, structures and districts for
       the education and welfare of the citizens of the City.

ACC § 21.56.010(C).

       The Commission created by the City is a regulatory review board that ensures

compliance with the historic preservation zoning laws. ACC § 21.08.060(A). The

Commission serves the City’s Historic Preservation Division, which is located within the

Department of Planning and Zoning. The Commission is comprised of seven members,

appointed by the Mayor of Annapolis and confirmed by the Annapolis City Council,

serving three-year terms without compensation.        ACC §§ 21.08.060(B), (C).         The

members are required to be residents of Annapolis and possess a demonstrated special

interest, specific knowledge, or professional or academic training in such fields as

history, architecture, architectural history, planning, archaeology, anthropology, curation,




                                            11
conservation, landscape architecture, historic preservation, urban design, or related

disciplines. ACC § 21.08.060(B).

       The focus of historic preservation zoning is to consider applications for exterior

property alterations within the historic district “pursuant to the specific standards

established in the enabling law.” 62 Md. Op. Atty. Gen. 490, 1977 WL 35808, at *7. As

a result, property owners are required to obtain permission before making any changes by

applying for a Certificate of Approval. ACC § 21.08.060(E)(4). Property owners and

occupants—a person, individual, firm, or corporation—proposing to construct or change

their property within the historic district are required to file an application for a

Certificate of Approval to receive permission from the Commission before undertaking

any changes that “would affect the historic, archaeological, architectural, or cultural

significance of a site or structure within a designated district or a designated landmark,

site, or structure any portion of which is visible or intended to be visible from a public

way[.]”   ACC § 21.56.040.       This includes “construction, alteration, reconstruction,

rehabilitation, restoration, moving, or demolition of a designated landmark, site, or

structure or a site or structure within a designated historic district[.]” ACC § 21.56.040.

Property owners can receive a municipal infraction citation for violating the historic

preservation zoning ordinances by, among other things, willfully performing or allowing

to be performed any work without first obtaining a Certificate of Approval. ACC §

21.56.120(A).




                                            12
       Historic preservation violators who receive a citation are subject to fines and the

City is permitted3 to institute an action to prevent, enjoin, abate, or remove the violation.

ACC §§ 21.56.120(A); 1.20.070. The City Code also states, “Each and every day that the

violation continues shall be deemed a separate offense. Violators may be assessed a fine

as established by the City Council for each day that the violation continues.” ACC §

21.56.120(A).

   C. Factual Background
       This case began when the Commission issued two historic preservation municipal

infraction citations for the alleged replacement of historic wood windows with vinyl

windows prior to obtaining a Certificate of Approval from the Commission.

       The Property

       Spaw owns the apartment building (“Property”) at 2 Maryland Avenue. The four-

story brick structure dominates the corner across from Gate 3 of the United States Naval

Academy at the intersection of Maryland Avenue and Hanover Street. According to

Spaw’s Exhibit 10, the Property was built in 1929 by the Cooper Apartment Corporation.

Maryland Historical Trust, Maryland Inventory of Historic Properties, Inventory Number

AA-1836, Cooper Apartments, https://perma.cc/ZR3T-NSSM [hereinafter Maryland

Inventory of Historical Properties]. The apartment building represents the Colonial

Revival style and is a contributing structure in the Annapolis Historic District. Id.


       3
         Maryland authorizes a municipality to issue a fine to violators, impose
imprisonment, or both, and to impose civil penalties for violations. LU § 11-102(b).
Additionally, municipalities are authorized to institute any appropriate action or
proceeding to, as relevant here, restrain, correct, or abate a violation. LU § 11-103(a)(2).
                                             13
       In representing one period of the three centuries of historic architecture, the

Annapolis Historic District Design Manual states, “the Colonial Revival style, which

grew out of the 1876 Centennial Exhibition, has proven to be one of the most long-lived

architectural styles in Annapolis.” Annapolis Historic District Design Manual at 22

(citing Historic Annapolis Foundation, A Guide to Domestic & Commercial Architecture

Styles in Annapolis (1975)). The Colonial Revival architectural features of the Property

include “limestone detailing, including a raised basement, quoining and belt courses,” a

front entrance with a “Greek-inspired limestone surround” and a flat roof where the

“brick parapet rises above the projecting cornice line.” Maryland Inventory of Historical

Properties, supra at 13.

       The design of the windows are a prominent feature in the Colonial Revival design

of the apartment building. Id. All of the windows have stone sills. Id. The upper story

windows have brick lintels while the first story window lintels are part of the limestone

belt course. Id. The basement windows are recessed in the limestone veneer of the

foundation level. Id. At trial, it was estimated that the apartment building has 186

windows.

       The Property was purchased by Ronald B. Hollander on or about August 19, 1977.

As part of an estate planning strategy, Mr. Hollander conveyed the Property to his wife,

Rochelle Hollander, on or about February 2, 2007. That same month, Ms. Hollander

formed Spaw, a Delaware limited liability company, for the purpose of holding certain

real estate assets and related property. Ms. Hollander conveyed the Property to Spaw on


                                           14
or about September 12, 2007. Throughout Spaw’s existence, Ms. Hollander has been the

company’s sole member and Mr. Hollander has been the Maryland resident agent.

      The Citations

      On December 13, 2012, the Commission issued two civil citations to Spaw for

violating the Annapolis historic preservation ordinances based on the observations by Ms.

Mary Emrick, a City property maintenance inspector, and Ms. Craig. On March 30,

2012, Ms. Emrick was visiting the Property for a different issue, when she noticed that

the building had vinyl windows. Ms. Emrick made note of the vinyl windows because

she believed the windows were previously historic wood windows—a change that

requires a Certificate of Approval from the Commission. Ms. Craig later independently

examined the exterior of the Property and confirmed that the historic wood windows

were replaced with vinyl windows without the required Certificate of Approval from the

Commission. 4


      4
        The Annapolis Historic Preservation Commission (“Commission”) adopted a
Design Manual that “provide[s] the criteria required for applicants to design and to make
changes” to their property. Building in the Fourth Century: Annapolis Historic District
Design Manual 1, 33 (1994, updated and expanded 2011), https://perma.cc/VDY8-6LPS.

       The Design Manual states the criteria for a Certificate of Approval to preserve and
replace windows as follows:

      Historic windows and doors shall be preserved in place unless
      documentation that justifies replacement of the historic material is
      provided. Historic windows shall be repaired by means of consolidation,
      Dutchman repairs and other restoration techniques. When deterioration is
      too severe for the window or door to be practicably restored, new replicate
      windows or doors shall be fabricated. The new units shall duplicate the
      historic sashes, glass, lintels, sills, frames and surrounds in design,
      dimensions, and materials. Existing inappropriate replacements for
                                           15
       The citations alleged a municipal infraction under ACC § 21.56.120(A) for: (1)

replacement of wood windows with vinyl windows without obtaining a Certificate of

Approval; and (2) removal and replacement of windows without obtaining a Certificate

of Approval.5 The citations did not identify exactly which of the Property’s 186 windows

that were allegedly replaced nor the dates of when the alleged replacements occurred, but

did include the date the citation was issued. Both citations stated that Spaw must appear

in court, Spaw may elect to stand trial, and the City seeks abatement of the infraction. On

February 12, 2013, Spaw’s attorney notified the City that it was requesting a hearing on

the citations and strict proof thereof.

   D. Procedural History

       This case comes before this Court after the City’s6 motion for summary judgment

was granted by the Circuit Court for Anne Arundel County in a de novo appeal from the

District Court for Anne Arundel County. Spaw defended against the historic preservation

municipal infraction citations before both courts. However, the circuit court found in



       previously removed features may be replaced with historically appropriate
       replicas. Vinyl and metal clad replacement windows are not permitted.

Id. at 47-48 (emphasis added).
       5
        The citations appear to be duplicative though they are not. The first citation
focuses on the window material—a change from the historic wood window to the
disapproved vinyl. The second citation focuses solely on the removal and replacement
without prior approval, which is broader than the first citation.
       6
        The Commission has the authority to issue citations, which are then adjudicated
by the City of Annapolis (“Annapolis” or the “City”) if the alleged violator stands trial.
Annapolis City Code (“ACC”) §§ 1.20.040, 1.20.050.
                                            16
favor of the City and the judgment requires Spaw to submit an after-the-fact Certificate of

Approval for all windows it replaced without prior approval from the Commission.

       District Court Trial Proceedings

       On May 7, 2013, the first trial was held in the District Court of Maryland for Anne

Arundel County on the citations issued to Spaw. At the conclusion of the trial, the court

found in favor of the City and entered an Order requiring Spaw to abate its failure to

apply for a Certificate of Approval application with the Commission. The district court

did not impose any fines. Spaw filed a motion to alter or amend judgment, which the

district court denied after a hearing on July 23, 2013.

       Circuit Court Trial Proceedings

       Consequently, Spaw filed an appeal for a de novo trial in the Circuit Court for

Anne Arundel County and the bench trial began on December 17, 2014.                At the

beginning of trial, the City made a preliminary motion to compel discovery and sanction

Spaw for its failure to respond to interrogatories and appear for a deposition. The court

granted the City’s motion and ordered Spaw to pay the fees associated with the subpoena;

to respond to the interrogatories within 30 days; and to submit to the deposition within 30

days. The trial proceeded on December 17 with testimony from two of the City’s

witnesses.    On February 6, 2015, Spaw filed its first responses to the City’s

interrogatories. The trial was set to continue on March 5, 2015, but was postponed two

times, first to May 28, 2015, and again to September 15, 2015.




                                             17
       Spaw subsequently filed supplemental interrogatories on September 11—four days

prior to the second day of trial. In the supplemental interrogatories, Spaw admitted to

replacing nine to ten wood windows with vinyl windows “in or around 2010.”

Accordingly, the City filed a motion for summary judgment on the eve of the second trial

day supported by Spaw’s supplemental interrogatories.

       On September 15, 2015, the court heard from both attorneys regarding several

preliminary matters before resuming the trial. First, Spaw argued that a one-year statute

of limitations applied in this case pursuant to Maryland Code, Courts and Judicial

Proceedings Article (“CJP”) § 5-107, or at a minimum a three-year statute of limitation

pursuant to CJP §5-101, which would preclude the City from seeking any penalty for any

alleged infraction if it occurred more than one or three years prior to the issuance of the

citations. The City argued that it was seeking abatement to require Spaw to file a

Certificate of Approval with the Commission, which is not a fine, penalty, or forfeiture

within CJP § 5-107 but rather an equitable remedy, which is not subject to § 5-101. The

court stated it would take their arguments under advisement and later ruled that the

statute of limitations did not apply.

       Next, Spaw made a motion to quash a subpoena, which the court denied.

Afterward, the City presented its motion for summary judgment to the court, which was

supported by Spaw’s admission in its supplementary interrogatories that nine to ten

windows appeared to have been replaced in 2010 when Spaw was the owner of the

property. The City argued that a motion for summary judgment can be raised at any time

during the course of a legal proceeding and in lieu of affidavits brought witnesses to

                                            18
testify on facts not yet in the record if the court needed additional support. Spaw did not

contest the timing of the motion for summary judgment in its oral response to the City’s

motion nor raise any due process concerns. Rather, Spaw argued that an admission of

replacing nine to ten windows was not sufficient to order abatement for all of the

windows.    The City’s response was that the number of windows replaced was not

relevant because replacing one window without a Certificate of Approval from the

Commission was a violation. Therefore, the City contended, Spaw was required to abate

its violation by filing an after-the-fact Certificate of Approval with the Commission for

the windows it replaced. The City stated that an investigation would occur after Spaw

filed its Certificate of Approval and that the Commission’s determination for the

Certificate is appealable.

       After considering the arguments, the court found in favor of the City and granted

the motion for summary judgment since there was no dispute that a violation existed.

The court found there was evidence that at least one wooden window was removed and

replaced with a vinyl window without a Certificate of Approval. Therefore, Spaw was

required to abate its violation by filing an after-the-fact Certificate of Approval with the

Commission for the windows replaced and removed without a Certificate.

       Subsequently, Spaw moved for a new trial or in the alternative a motion to alter or

amend judgment. Spaw argued that a new trial should be granted because the City was

not permitted to file a motion for summary judgment after evidence was received at trial

and that Spaw was prejudiced by having to defend against the motion the morning after it

was filed; or, in the alternative, that the court’s order should be altered or amended

                                            19
because the relief granted by the court exceeds what may be permissibly imposed for a

municipal infraction. The court denied Spaw’s motion. Spaw filed a petition for a writ

of certiorari, which we granted. 446 Md. 290 (2016). We rephrase the issues raised by

the petition as follows:

       (1)    Did the circuit court err by compelling discovery for historic
       preservation municipal infraction citations in a de novo circuit court appeal,
       by finding the proceeding was civil and subject to Title 2 of the Maryland
       Rules?
       (2)    Did the circuit court err by refusing to dismiss the historic
       preservation municipal infraction citations as unspecific and general?
       (3)    Did the circuit court err by finding that the historic preservation
       municipal infraction citations were not barred by the statute of limitations?7
       (4)    Did the circuit court order broad injunctive relief beyond what is
       permitted for a historic preservation municipal infraction citation?
       (5)    Did the circuit court abuse its discretion by refusing to grant Spaw’s
       motion for a new trial, or in the alternative, motion to alter or amend
       judgment based on the newly amended Maryland Rule 2-501?




       7
         Spaw phrases this issue in its petition for a writ of certiorari and its brief as
follows: “Did the circuit court err in holding that abatement of a municipal infraction is
not a ‘penalty,’ under section LG § 6-110 of the Local Government Article, for the
purpose of applying the one year statute of limitations in section 5-107 of the Courts and
Judicial Proceedings Article?” However, Spaw argues in its brief that Maryland Code,
Courts and Judicial Proceedings Article (“CJP”) § 5-101 or laches should have also
precluded the City’s case. This Court has declined to resolve disputes that are not
presented in the petition for a writ of certiorari, nor fairly embraced in the question.
Fisher v. Eastern Corr. Inst., 425 Md. 699, 714 (2012). However, this issue was fairly
embraced within the question. Furthermore, both parties thoroughly briefed the issue.
Therefore, we have rephrased the question to encompass all of Spaw’s statute of
limitations contentions.
                                            20
                                            II
                                        Discussion
   A. Standard of Review
       The issues before this Court arise out of the circuit court’s denial of Spaw’s

motion to dismiss the case, grant of summary judgment in favor of the City, and

subsequent denial of Spaw’s motion for a new trial. Where, as in the present case, an

action has been tried without a jury, we “review the case on both the law and the

evidence.” Md. Rule 8–131(c). Maryland Rule 8-131(c) states:

       When an action has been tried without a jury, the appellate court will
       review the case on both the law and the evidence. It will not set aside the
       judgment of the trial court on the evidence unless clearly erroneous, and
       will give due regard to the opportunity of the trial court to judge the
       credibility of the witnesses.

       The issues raised in this case involve a review of the facts found by the trial judge

as well as the interpretation of Maryland statutes. “It is well established that pure

conclusions of law are reviewed de novo.” Bartlett v. Portfolio Recovery Assocs., LLC,

438 Md. 255, 272 (2014) (citing Nesbit v. Gov’t Emps. Ins. Co., 382 Md. 65, 72 (2004));

see also Woznicki v. GEICO Gen. Ins. Co., 443 Md. 93, 108 (2015). “Where a case

involves ‘the application of Maryland statutory and case law, our Court must determine

whether the lower court’s conclusions are legally correct’ under a de novo standard of

review.” Clancy v. King, 405 Md. 541, 554 (2008) (quoting Walter v. Gunter, 367 Md.
386, 392 (2002)). “We will not disturb the judgment on the facts, however, unless the

trial court’s findings are clearly erroneous. ‘If there is any competent evidence to support

the factual findings of the trial court, those findings cannot be held to be clearly



                                            21
erroneous.’” Goff v. State, 387 Md. 327, 338 (2005) (quoting Solomon v. Solomon, 383
Md. 176, 202 (2004)).

   B. Historic Preservation Citations Are Civil Matters


       The first issue in this case is whether the civil or criminal rules of procedure apply

to a municipal infraction proceeding for a historic preservation violation under ACC §

21.56.120. Spaw contends that historic preservation proceedings are governed by the

criminal rules of procedure, and the City contends that the civil rules of procedure apply.

The circuit court found that the rules of civil procedure governed the proceeding and

granted the City’s motion to compel discovery for Spaw’s failure to answer the City’s

interrogatories.   We affirm the circuit court and hold that municipal infraction

proceedings for historic preservation violations are civil and are governed by the civil

rules of procedure.

       At trial, the City asked the circuit court to compel Spaw’s response to its

interrogatories. Spaw’s contention before the circuit court, which it maintains before this

Court, was that the interrogatories were inappropriate because the criminal rules of

procedure applied. Spaw supports its contention by reviewing the language of the Local

Government Article of the Maryland Code. Spaw relies on our opinion in Maus v. State,

311 Md. 85, 94 (1987), where we stated that a “guilty plea” is a criminal term, and refers

to the language in the Local Government Article to prove that the legislature intended the

proceedings to be criminal: prosecute, nolle prosequi, stet, plea of guilty or not guilty.




                                             22
Spaw also cites the rights afforded to defendants of a municipal citation as indicative of

the criminal character.

       The City’s position is that historic preservation municipal citation proceedings are

civil in character, which is supported by an analysis of the statutory scheme as a whole.

The City’s position is that the words and phrases highlighted by Spaw are not defined as

being exclusively criminal in nature. The City argues that Spaw inequitably highlights

the terminology it deems criminal.       In support, the City contends that the Local

Government Article clearly includes language and terminology reflective of the civil

character, e.g. that the municipal infraction is a civil offense. See LG § 6-102(a)(2); ACC

§ 1.20.020(A). The City also asserts that the evidentiary standards of a civil case apply,

and the service of process for the citation conforms to the civil service of process. See

LG §§ 6-103(b)(1)(i), 6-109(a)(3).

       The City’s contentions are supported by the amicus briefs filed by Anne Arundel

County (the “County”) and the City of Baltimore (“Baltimore”). The County’s amicus

brief echoes the arguments presented by Annapolis—arguing that the plain language of

the statute declares that municipal infractions are civil offenses. The County traces the

legislative history of the Local Government Article to demonstrate that confusion did

exist regarding the quasi-criminal nature of municipal infraction proceedings under

previous iterations of the statute.   However, the County argues, this confusion was

eliminated with the General Assembly’s revisions in 1993, which adopted the civil

burden of proof and evidentiary standard to reflect its intention that municipal infraction

citation proceedings are civil in character. Baltimore’s amicus brief argues that despite

                                            23
the terminology used within the statute, a holistic view of the statute and ordinance

demonstrate the civil character of the proceedings.

       Courts across the country have grappled with analyzing whether a municipal

ordinance infraction is a criminal or civil proceeding. Courts have held they are civil,

quasi-civil, criminal, and quasi-criminal.    62 C.J.S. Municipal Corporations § 262

(2016). We do not make a broad determination in this case since the context is a narrow

subset of municipal ordinance infractions—those issued for a historic preservation

violation. Here, we hold that the character of a historic preservation municipal infraction

proceeding is civil.

       The analytical framework for determining whether a statute is civil or criminal is

one of statutory construction. See In re Victor B., 336 Md. 85, 90 (1994) (analyzing

whether the Juvenile Causes Act was civil or criminal). This Court provides judicial

deference to the policy decisions enacted into law by the General Assembly. We assume

that the legislature’s intent is expressed in the statutory language and thus our statutory

interpretation focuses primarily on the language of the statute to determine the purpose

and intent of the General Assembly.

       We begin our analysis by first looking to the normal, plain meaning of the
       language of the statute, reading the statute as a whole to ensure that no
       word, clause, sentence or phrase is rendered surplusage, superfluous,
       meaningless or nugatory. If the language of the statute is clear and
       unambiguous, we need not look beyond the statute’s provisions and our
       analysis ends. Occasionally we see fit to examine extrinsic sources of
       legislative intent merely as a check of our reading of a statute’s plain
       language. In such instances, we may find useful the context of a statute, the
       overall statutory scheme, and archival legislative history of relevant
       enactments.

                                             24
Douglas v. State, 423 Md. 156, 178 (2011) (quoting Evans v. State, 420 Md. 391, 400

(2011)).

       Thus, we begin our analysis by reviewing the plain language of the Maryland

Code to determine whether there is any ambiguity in the statute. Once a citation is issued

for a civil zoning violation it is necessary to look at the Local Government Article to

determine how the adjudication will proceed. LG §§ 6-108 to 6-115. The State’s

Attorney, or an attorney chosen by the municipality, is authorized to prosecute a

municipal infraction and enter a nolle prosequi or place the case on the stet docket. LG §

6-108. The defendant may also enter a plea of guilty or not guilty. LG § 6-109(a)(2).

When the proceeding begins, the court is required to confirm that the defendant has

received a copy of and understands the charges. LG §6-109(a)(1). The court is required

to “apply the evidentiary standards provided by law or rule or the trial of a civil case” and

“the municipality has the burden to prove by clear and convincing evidence that the

defendant has committed the infraction.” LG § 6-109(a)(3), (a)(5). The defendant may

“cross-examine witnesses, produce evidence or witnesses on the defendant’s own behalf,

testify; and be represented by counsel of the defendant’s choice and at the defendant’s

expense[.]” LG § 6-109(a)(4). At the conclusion of the proceeding, the court “may enter

a verdict of guilty or not guilty, or before entering a verdict, place the defendant on

probation.” LG § 6-109(b).




                                             25
       The statute also states, “Adjudication of a municipal infraction is not a criminal

conviction for any purpose.”      LG § 6-115.     The court is authorized to impose the

following if it finds that the defendant committed a municipal infraction:

       (1) (i) the court shall order the defendant to pay the fine . . . ;
           (ii) the fine imposed is a judgment in favor of the municipality; and
           (iii) if the fine imposed is a judgment in favor of the municipality, and
                the judgment is enforceable in the same manner and to the same
                extent as other civil judgments for money unless the court has
                suspended or deferred the payment of the fine provided under item
                (2) of this section;
       (2) the court may suspend or defer the payment of the fine under conditions
           that the court sets;
       (3) the defendant is liable for the costs of the court proceedings; and
       (4) the court may order the defendant to abate the infraction or enter an
           order authorizing the municipality to abate the infraction at the
           defendant’s expense.
LG § 6-110.

       Since the City issued Spaw the citations, it is also necessary to analyze the plain

language of the Annapolis City Code. As stated supra, pursuant to the Land Use Article

and the Local Government Article, the City of Annapolis created historic preservation

ordinances, the Commission, and general municipal infraction provisions.          ACC §§

21.56; 1.20. As authorized by LU § 8-306, the City of Annapolis requires property

owners to apply for a Certificate of Approval before performing work on their property

located within the Historic District of Annapolis. ACC § 21.56.040. The Annapolis City

Code, in relevant part, states:

       A.     Any person(s) who willfully performs or allows to be performed any
              work without first obtaining a certificate of approval . . . will be in
              violation of the provisions of this article. A violation of the article
              shall be deemed a municipal infraction as stated in the City Code.

                                            26
              Each and every day that the violation continues shall be deemed a
              separate offense. Violators may be assessed a fine as established by
              the City Council for each day that the violation continues.

      B.      In addition to other remedies and penalties, where there is a violation
              of this article, the Planning and Zoning Director, through the City
              Attorney, shall institute appropriate action to prevent, enjoin, abate
              or remove the violation.

ACC § 21.56.120. The Annapolis City Code defines municipal infraction and violations

as follows:

      A.      “Municipal infraction” means any violation of this code which has
              been specifically declared to be a municipal infraction. For purposes
              of this code, a municipal infraction is a civil offense.
      B.      “Violations”: Unless specifically declared to be municipal
              infractions, all violations of this code shall be treated as
              misdemeanors.


ACC § 1.20.020. The municipal infraction proceeding section states, in relevant part:

      A. Payment of Fine. The fine for a municipal infraction shall be as
      specified in the law violated. The fine is payable by the recipient of the
      citation to the City at the Finance Department, Municipal Building,
      Annapolis, Maryland 21401, within twenty calendar days of receipt of the
      citation.

      B. No Formal Hearing. The City shall not conduct a formal hearing for any
      person in receipt of a citation of municipal infraction but may provide the
      violator, either personally or through an attorney, with additional
      information concerning the municipal infraction. Any offender so cited
      may pay the fine as indicated in the citation or elect to stand trial for the
      offense.

      C. Election to Stand Trial. A person receiving a citation for a municipal
      infraction may elect to stand trial for the offense by notifying the City in
      writing of an intention to stand trial. The notice shall be given at least five
      days prior to the date of payment as set forth in the citation. Upon receipt
      of the notice of the intention to stand trial, the City shall forward to the
      district court in Annapolis a copy of the notice of intention to stand trial.
      Upon receipt of the citation, the district court shall schedule the case for

                                            27
       trial and notify the defendant of the trial date. All fines, penalties or
       forfeitures collected by the district court for violations of municipal
       infractions shall be remitted to the general fund of the City.

                                      *      *      *

       E. Conviction Not Criminal Offense. Conviction of a municipal infraction,
       whether by the district court or by payment of the fine to the City, is not a
       criminal conviction for any purpose, nor does it impose any of the civil
       disabilities ordinarily imposed by a criminal conviction.

       F. Court Proceedings and Rights of Accused. In any proceeding for a
       municipal infraction, the accused shall have the same rights as for trial of
       criminal cases. The accused shall have the right to cross-examine witnesses
       against the accused, to testify or introduce evidence in the accused’s own
       behalf and to be represented by an attorney of the accused’s own selection
       and at the accused’s own expense.

ACC § 1.20.050. The City Code also allows for other enforcement actions:

       In addition to the other provisions set out in this chapter, the City may
       institute injunctive, mandamus or any other appropriate action or
       proceedings at law or equity for the enforcement of this code or to correct
       violations of this code, and any court of competent jurisdiction has the right
       to issue restraining orders, temporary or permanent injunctions or
       mandamus or other appropriate forms of remedy or relief.

ACC § 1.20.070.

       Our review of the plain language of the relevant portions of the Local Government

Article and Annapolis City Code leads us to conclude that the language is unambiguous.

Spaw’s contention that the character of the proceeding for municipal infractions appears

to be criminal because of the terminology in the statute is not persuasive.             An

examination of these terms using Black’s Law Dictionary demonstrates that these terms

are not strictly criminal:

       prosecute: 1: To commence and carry out (a legal action). 2. To institute
       and pursue a criminal action against (a person).
                                            28
       stet: 1. An order staying legal proceedings, as when a prosecutor
       determines not to proceed on an indictment and places the case on a stet
       docket. The term is used chiefly in Maryland.

       nolle prosequi: 1. A legal notice that a lawsuit or prosecution has been
       abandoned. 2. A docket entry showing that the plaintiff or the prosecution
       has abandoned the action.

       plea: 1. Criminal law. An accused person’s formal response of “guilty,”
       “not guilty,” or “no contest” to a criminal charge. 2. At common law, the
       defendant’s responsive pleading in a civil action. 3. A factual allegation
       offered in a case; a pleading.

       probation: 1. A court-imposed criminal sentence that, subject to stated
       conditions, releases a convicted person into the community instead of
       sending the criminal to jail or prison, usu[ally] on condition of routinely
       checking in with a probation officer over a specified period of time. 2. The
       period of time during which a sentence of probation is in effect.

Black’s Law Dictionary (10th ed. 2014).           The definitions do not support Spaw’s

contention that the terms are solely associated with a criminal proceeding.8

       The plain language of the Local Government Article makes clear that historic

preservation violations are civil. First, the Local Government Article indicia that the

proceeding is civil in character includes the civil evidentiary standards, the municipality’s

civil burden of proof (clear and convincing evidence), and the requirement that the

defendant retain counsel, if desired, at his or her own expense. LG §§ 6-109(a)(3), (a)(5),


       8
         In Maus v. State, 311 Md. 85, 94 (1987), this Court acknowledged that the terms
“conviction,” “guilty plea,” “sentence,” “guilt or innocence” and “plea bargain” strongly
suggested that a statute only applied to criminal cases. However, the Court’s holding also
rested on the legislative history and the legislative goals of the statute. Id. at 95.
Therefore, our opinion in this case—that a plea can be used in either civil or the criminal
context—does not contradict Maus since the opinion did not turn solely on the term
“plea.” Rather, it was the use of all of the terms in conjunction with the legislative
history and goals.
                                             29
(a)(4)(iv). Second, the Historic Area Zoning Act is placed within the Land Use Article as

opposed to the Criminal Law Article. Third, the Article clearly states that adjudication is

not a criminal conviction for any purpose. LG § 6-115. Finally, the Historic Area

Zoning Act serves non-punitive goals.9

       The statute states that a defendant is permitted to testify, cross-examine witnesses,

and produce evidence on his or her behalf. LG § 6-109(a)(4). However, it is not

uncommon to extend the constitutional safeguards afforded to criminal defendants to

proceedings that are not criminal in nature. See In re Victor B., 336 Md. at 91 (stating

that the Supreme Court extended constitutional safeguards afforded to criminal

defendants to civil juvenile proceedings).         Furthermore, this language would be

unnecessarily duplicative if the legislature intended the proceedings to be criminal

actions and would limit the rights afforded to defendants in criminal trials.

       The City Code also clearly establishes that historic preservation violations are

civil. The civil indicia in the City Code are similar to the Maryland Code sections

discussed supra. First, the City Code states that performing work within the historic

district without a Certificate of Approval is a municipal infraction, which is defined as a

civil offense.   ACC §§ 21.56.120, 1.20.020.         Second, the City Code states that a

conviction is not a criminal conviction for any purpose and does not impose any of the

civil disabilities ordinarily imposed by a criminal conviction, which mirrors the Local


       9
        LU § 8-102 states, “It is a public purpose in the State to preserve sites, structures,
and districts of historical, archaeological, or architectural significance and their
appurtenances and environmental settings.”

                                             30
Government Article. ACC § 1.20.050. Third, the ordinance serves non-punitive goals.

See ACC § 21.56.010. Lastly, the City Code is analogous to LG § 6-109(a)(4), and

extends the rights of the accused in a criminal trial to the defendant in a municipal

infraction proceeding. See ACC § 1.20.050. As we stated with respect to LG § 6-

109(a)(4), this does not transform the civil proceeding into a criminal proceeding.

       The plain language of the Maryland Code and the City Code is unambiguous that

historic preservation municipal infraction citations are civil, which is also supported by

the non-punitive purpose of historic preservation in both the Maryland and Annapolis

Code. For the reasons stated, the circuit court properly conducted the proceedings as a

civil trial and properly compelled Spaw’s compliance with civil discovery.

   C. The Motion to Dismiss Was Properly Denied
       The second issue in this case is whether the circuit court improperly denied

Spaw’s motion to dismiss the citations as being unspecific and general. The citations

state: “Removal and replacement of windows without obtaining a Historic Preservation

Commission Certificate of Approval;” and “Replacement of wood windows with vinyl

windows without obtaining a Historic Preservation Commission Certificate of Approval.”

       Spaw’s contention is that the historic preservation citations did not have sufficient

particularity to enable it to prepare a proper defense, which violated its due process

rights, and should have been dismissed. The City contends that the citations were legally

sufficient. The circuit court found that the citations were sufficient and denied Spaw’s

motion to dismiss. We agree with the circuit court, and hold that the historic preservation



                                            31
citations issued to Spaw for its historic preservation violations were sufficient and did not

violate its due process.

       Spaw contends that the citations were unspecific and general because the citations

did not list each window, of the Property’s 186, that violated the ordinance. Spaw also

states that the citations were deficient by failing to include the date or time when the

window work was allegedly performed.          As a result, Spaw asserts that this was a

violation of its due process rights because it was denied the fair opportunity to defend

against the alleged infractions. Spaw contends that it cannot be held responsible unless

the City shows that Spaw “willfully perform[ed] or allow[ed] to be performed any work

without first obtaining a Certificate of Approval” for each window the City alleges was

replaced.

       The City contends that the citations were legally sufficient because the property

address was included, which gave Spaw sufficient notice to defend against the municipal

infraction citations. The City states that the Commission was not required to include the

level of specificity that Spaw desires. The City contends that the exact time and date of

the window replacement was not required since the violations are continuous and the City

does not have knowledge of the exact date and time of the violation.             The City’s

contention is that the discovery of the violation is the pertinent date and time—not the

exact dates and times that Spaw replaced the windows. The City contends that Spaw is in

a better position to identify the exact dates and times of the window work since Spaw

acquired the property from Rochelle Hollander, the sole principal of Spaw, and Ms.



                                             32
Hollander received the property from her husband, Ronald Hollander—who held the

property since 1977 before transferring it to Ms. Hollander.

       The City’s contentions are supported by the amicus briefs filed by the County and

Baltimore. The County asserts that the citations complied with the law since the statute

does not require the enforcement officer to identify a more specific location describing

where the municipal infraction existed than it did, e.g. the exact apartment numbers

containing the windows or a description of the exact windows removed and replaced.

Furthermore, the County argues, like Annapolis, that under the ordinance “[e]ach and

every day the violation continues . . . [is] a separate offense.” ACC § 21.56.120A.

Therefore, the government official is only required to indicate when the municipal

infraction was observed.

       Baltimore asserts that historic preservation codes would be virtually impossible to

enforce if the municipality were required to pinpoint the temporal origin of the infraction,

which is not consistent with the statutory purpose. Additionally, Baltimore responds to

Spaw’s due process contentions by stating that due process is flexible and only requires

such procedural protections as the particular situation demands.          Here, Baltimore

contends, Spaw is in a much better position than Annapolis to pinpoint the exact dates of

the window replacement.

       We agree with the City and hold that a citation for a zoning violation is only

required to include the location—property address—and date the violation was observed

to be legally sufficient. Thus, the circuit court properly refused to grant Spaw’s motion

to dismiss.

                                            33
       Again, we begin our analysis by first looking to the normal, plain meaning of the

language of the statute. While historic preservation is separate and distinct from other

zoning provisions it is enforced like other zoning laws, and historic preservation citations

are issued like zoning citations.10 LU §§ 11-101, et seq. Thus we look at LU §11-203,

which states that civil zoning violation citations are required to contain:

       (i)     the name and address of the person charged;
       (ii)    the nature of the violation, including the provision violated;
       (iii)   the location and time of the violation;
       (iv)    the amount of the fine;
       (v)     the manner, location, and time for payment of the fine; and
       (vi)    notice of the cited person’s right to elect to stand trial for the violation and
               how to exercise that right.
The municipal infraction citation requirements in the City Code are identical except ACC

§1.20.040(C) states, “The location, date and time that the infraction occurred.” ACC §

1.20.040.

       The plain language of LU § 11-203 is unambiguous—only the location and time

of the violation is required to be included on the citation. ACC § 1.20.040(C) requires

the location, date, and time. The citations issued to Spaw were on a standard uniform

civil citation form that provided lines for the location and time of the violation to be filled

in by the citing officer.     The location used by the citing officer was the property

address—2 Maryland Avenue, Annapolis, MD 21401. Spaw contends that the location

should have included each window within the “location” section of the citation form.

However, this is not required under the plain language of the statute. As the property

       10
          Spaw cites the citation requirements in LG § 6-103, which applies to municipal
infraction citations generally. Here, the appropriate section is the LU § 11-203, which
specifically applies to zoning violations.
                                              34
owner, Spaw had sufficient information to address the citations at trial. Knowing that the

City was alleging that Spaw replaced vinyl windows on its property, Spaw should have

been able to identify which windows were replaced without a Certificate of Approval

prior to trial. Spaw should have foreseen that it would have to produce at least some

evidence that the vinyl windows were installed with permission by the Commission.

Therefore, we hold that the citations were adequate to give Spaw notice of its violations,

and that each window allegedly replaced without a certificate was not required to be

listed.

          Spaw also contends that the Commission’s failure to include the exact time of day

was fatal. We cannot agree, and we hold that this alone was not enough to warrant a

motion to dismiss since the citation issuance date was included. While the citation

should have included the time as required by LU § 11-203 and ACC § 1.20.040(C), a

historic preservation violation continues—“each and every day that the violation

continues shall be deemed a separate offense.” ACC § 21.56.120. Therefore, here, the

omission of the time of day was harmless since the date was included.

          Neither due process nor the statute require the level of specificity that Spaw

contends is required. In practice, if commissions were required to state the exact location

and time that the property owner performed work without a Certificate of Approval or

permit, then property owners could defeat the entire historic preservation scheme by

surreptitiously altering their property. In summary, Spaw’s position is that someone,

somewhere, somehow, at some unknown time replaced the wooden windows in the

building, and if the City is unable to identify the who, what, when, where and how of the

                                             35
window replacement then the City has no evidence to issue a citation. We do not believe

that the legislature intended to incentivize property owners to flout the law. As this Court

stated in Faulkner, “the whole concept of historic zoning ‘would be about as futile as

shoveling smoke’” if, for example, the historic preservation commission was powerless

to enforce historic preservation ordinances because it did not witness the performance of

work without a Certificate of Approval. 290 Md. at 225 (quoting Suitland Dev. Corp. v.

Merchants Mort. Co., 254 Md. 43, 53 (1969)). If a property owner desires to make a

change to his or her property that is within a historic district, then it is incumbent on the

property owner to submit the necessary application for approval. Cf. Faulkner, 290 Md.

at 227 (“If they want a permit, it is incumbent upon them to make an application for it.”).

We hold that the circuit court was correct in denying the motion to dismiss.

   D. The Statute of Limitations Did Not Apply
       The third issue in this case is whether the two statutes of limitations cited by

Spaw, CJP §§ 5-107 and 5-101, and laches precluded the City from enforcing the historic

preservation ordinances. Spaw’s contention is that this case should be dismissed as

untimely pursuant to CJP §§ 5-107 and 5-101 and the equitable doctrine of laches. The

City contends that the case was timely. The circuit court found that the statutes of

limitations and laches did not apply to this case. We agree, and hold that the circuit court

properly denied Spaw’s motion to dismiss.

       Spaw raised the statute of limitations defenses in a preliminary motion to dismiss

pursuant to Maryland Rule 2–322. “It is well settled that a motion to dismiss ordinarily

should not be granted by a trial court based on the assertion that the cause of action is
                                             36
barred by the statute of limitations unless it is clear from the facts and allegations on the

face of the complaint that the statute of limitations has run.” Rounds v. Md.-Nat’l Capital

Park & Planning Comm’n, 441 Md. 621, 655 (2015) (quoting Litz v. Md. Dep’t of the

Env’t, 434 Md. 623, 641 (2013)).

   CJP § 5-107

       The first statute of limitations that Spaw contends applies to this case is CJP § 5-

107. Spaw contends that the circuit court erred in finding that CJP § 5-107 did not apply

in this case because the City was seeking a “fine, forfeiture, or penalty.” Spaw states that

the City originally sought a fine and arbitrarily withdrew it in the de novo trial before the

circuit court. Spaw argues that a municipal infraction citation requires the City to seek a

fine within one year after the offense was committed. Spaw’s contention is that the

windows were replaced more than a year ago, and that the City withdrew its original fine

to circumvent the statute of limitations. Additionally, Spaw contends that abatement is a

“penalty” under CJP § 5-107, and the circuit court erred by finding that there were no

penalties at issue, which would trigger the one-year statute of limitations.           Spaw’s

assertion that abatement is a penalty rests on the section title and the fact that it will have

to pay a fee for the application for the Certificate of Approval, which is doubled for an

after-the-fact application.

       The City contends that the circuit court correctly held that CJP § 5-107 does not

apply to this case because the City withdrew the fine and sought abatement, which is not

a penalty. The City asserts that it is not required to seek a fine for a citation and that it

had the authority to withdraw its request for a fine in the de novo trial. Therefore, the

                                              37
City’s contention is that CJP § 5-107 does not apply since the remedy sought is

abatement. The City states that abatement is not a “penalty” solely because of the title of

the section, which is not authoritative or substantive and cannot be read to inject intent

into the statute. The City also directs this Court to Judge Lowe’s concurring opinion in

Nelson v. Real Estate Comm’n, 35 Md. App. 334, 345, cert. denied, 280 Md. 733 (1977),

which stated that “penalty” in CJP § 5-107 only applies to a monetary fines, monetary

penalties, and monetary forfeitures. Lastly, the City states that a fee is required for all

applications for a Certificate of Approval. Therefore, the City contends, the application

fee is not a “penalty” within the meaning of CJP § 5-107 since this is the normal cost of

going through the administrative process that Spaw should have undertaken in the first

place.

         First, we must analyze whether the City was authorized to withdraw the fine prior

to the de novo appeal in the circuit court. Our analysis begins with the plain language of

LU §§ 11-102 and 11-103, which states in relevant part:

         § 11-102.
         (a) Violation. – A violation of this division or of a local law enacted or
             regulation adopted under this division is a misdemeanor.
         (b) Penalties. – A legislative body may:
             (1) Provide for punishment of a violation by fine or imprisonment or
                 both; and
             (2) Impose civil penalties for a violation.
         §11-103.
         (a) Institution of action or proceeding. – In addition to any other available
             remedy, a local jurisdiction may institute any appropriate action or
             proceeding to:
             ...
             (2) Restrain, correct, or abate the violation[.]
                                               38
Accordingly, the Annapolis City Code states:

       A violation of the article shall be deemed a municipal infraction as stated in
       the City Code. Each and every day that the violation continues shall be
       deemed a separate offense. Violators may be assessed a fine as established
       by the City Council for each day that the violation continues.

       In addition to other remedies and penalties, where there is a violation of this
       article, the Planning and Zoning Director, through the City Attorney, shall
       institute appropriate action to prevent, enjoin, abate or remove the
       violation.

ACC § 21.56.120. The plain language of both the Maryland Code and the Annapolis

City Code makes clear that a fine and abatement are separate remedies. As such, the City

had discretion to pursue either the fine or the abatement to enforce the Annapolis City

Code. Thus, we hold that the City’s withdrawal of the fine prior to the de novo trial in

circuit court was permissible.

       Second, we must determine whether abatement is a “penalty” for the purpose of

CJP § 5-107. The circuit court found that there were no penalties at issue that would

trigger the one-year statute of limitations under CJP § 5-107. The plain language of CJP

§ 5-107 makes clear that abatement is not a penalty for the purpose of CJP § 5-107 since

it is not a punishment, but rather is a remedial measure. Accordingly, the circuit court

properly denied Spaw’s motion to dismiss.

       As we stated in the prior sections of this opinion, our analysis begins with the

plain language of the statute, which states, in relevant part, “[A] prosecution or suit for a

fine, penalty, or forfeiture shall be instituted within one year after the offense was




                                             39
committed.”    CJP § 5-107.      The statute itself does not state what falls within the

classification of a “penalty,” nor does it define the term “penalty.”

       This Court has not opined on the definition of “penalty” under CJP § 5-107. In

another context, we defined “penalty” as “a sum of money which the law exacts payment

by way of punishment for doing some act that is prohibited or omitting to do some act

that is required to be done.” Comm’r of Motor Vehicles v. Lee, 254 Md. 279, 286 (1969).

In a different context, the Supreme Court defined “penalty” as “a means of punishment.”

United States v. Childs, 266 U.S. 304, 307 (1924) (distinguishing penalty and interest).

       The Court of Special Appeals opined on the definition of penalty under CJP § 5-

107 in two cases: Nelson, 35 Md. App. at 351, and Williams v. Standard Fed. Sav. &

Loan Assoc., 76 Md. App. 452, cert. denied, 313 Md. 689 (1988). In Nelson, Judge Lowe

analyzed the legislative history of CJP § 5-107 and concluded that this section was

intended, from its inception, to only apply to “monetary ‘fines’, monetary ‘penalties’, and

monetary ‘forfeitures’.” 35 Md. App. at 351 (Lowe, J., concurring). Judge Lowe stated

that the term “penalty” in CJP § 5-107 “denotes money recoverable by virtue of a statute

imposing a payment by way of punishment.” Id.

       In Williams, the Court of Special Appeals traced the history of CJP § 5-107 from

its inception on April 20, 1777, and concluded that “[the statute] has always been

considered as applicable only to suits brought on behalf of the State to enforce the State’s

penal laws for its financial benefit.” 76 Md. App. at 457-460; see generally Master Fin.,

Inc. v. Crowder, 409 Md. 51, 72-73 (2009) (acknowledging the thorough analysis of CJP

§ 5-107 in Williams). The court held that the meaning of the term penalty is “far from

                                             40
inflexible and depend[s] on the context in which [it] is used.” 76 Md. App. at 461. This

conclusion was supported by cases from the Supreme Court and various other

jurisdictions. Id. at 462-464. The court quoted a Supreme Court opinion that defined the

term “penalty” as “something imposed in a punitive way[.]” Id. at 462 (quoting Meeker

v. Lehigh Valley R.R. Co., 236 U.S. 412, 423 (1915)). Additionally, the Williams court

stated that the Supreme Court has analyzed whether the object of the proceeding “is to

penalize for the commission of an offense against the law” when analyzing whether a

statute was quasi-criminal. Id. (quoting One 1958 Plymouth Sedan v. Pennsylvania, 380
U.S. 693, 700 (1965)). Thus, this leads us to conclude that a “penalty” is a punishment.

      An examination of these terms using Black’s Law Dictionary and Merriam-

Webster supports the case law defining a penalty as a punishment:

      penalty: a [p]unishment imposed on a wrongdoer, usu[ally] in the form of
      imprisonment or fine; esp[ecially] a sum of money exacted as punishment
      for either a wrong to the state or civil wrong. Though usu[ally] for crimes,
      penalties are also sometimes imposed for civil wrongs.

Penalty, Black’s Law Dictionary (10th ed. 2014).

      penalty: 1: the suffering in person, rights, or property that is annexed by
      law or judicial decision to the commission of a crime or public offense; 2:
      the suffering or the sum to be forfeited to which a person agrees to be
      subjected in case of nonfulfillment of stipulations.

Penalty, Merriam-Webster (2015), https://perma.cc/9AYH-BRFS. Thus, a penalty is a

punishment.

      Now we must determine whether the “abatement” is a penalty under CJP § 5-107.

We have not opined on the definition of “abate” or “abatement.”             However, an

examination of these terms leads us to conclude that abatement is not a penalty.

                                           41
Abatement is “the act of eliminating or nullifying,” Abatement, Black’s Law Dictionary

(10th ed. 2014), or “to put an end to; nullify,” Abate, Merriam-Webster (2016),

https://perma.cc/A22Y-7ZHE. Thus, the City sought to eliminate Spaw’s violation of not

complying with the administrative process—filing an application for a Certificate of

Approval—by compelling it to do so. Requiring a property owner to obtain a Certificate

of Approval from the Historic Preservation Commission is not a punishment nor a

penalty within CJP § 5-107. The City did not seek to impose a punishment—monetary or

otherwise—for Spaw’s failure to obtain the Certificate of Approval.            Therefore,

abatement of a historic preservation violation that requires the violator to submit an

application for a Certificate of Approval is not a penalty and the circuit court properly

found that CJP § 5-107 did not apply in this case.

   CJP § 5-101 and Laches

       Spaw contends that if CJP § 5-107 does not apply to this case, the citations should

have been barred by the three-year statute of limitations set forth in CJP § 5-101 or

laches. Spaw’s contention is that CJP § 5-101 requires actions at law to be filed within

three years from the date the violation accrues, and this case was an action for money

damages—an action at law—and abatement. Initially, Spaw suggested that the action

accrued more than fourteen years ago, and is therefore barred by CJP § 5-101. With

regards to laches, Spaw argues that abatement is an equitable remedy so the doctrine of

laches barred the City’s claims. Spaw argues that the City Inspector performed annual

rental inspections over approximately ten to fifteen years without issuing a citation.



                                            42
Therefore, Spaw contends, laches should apply since the City did not take action sooner,

which prejudiced Spaw since it did not have sufficient information to respond.

      The City responds by stating that neither CJP § 5-101 nor the doctrine of laches

apply in this case. The City argues that CJP § 5-101 does not apply because this case is

not an action at law, but rather an action in equity since abatement is an equitable

remedy. Even if CJP § 5-101 applies, the City contends, the violation is continuing and

the citations were issued on December 13, 2012, which was within the statutory time

since it was less than one year from the date that the Chief of the Commission discovered

the violation. The City also responds to Spaw’s laches contention by asserting that laches

does not apply because Spaw was not prejudiced. The City’s contention is that Spaw

violated the ordinance by not correcting known violations before taking title, in a non-

arm’s length conveyance.      The City also contends that in Spaw’s supplemental

interrogatories it admitted that wood windows were replaced without a Certificate of

Approval in or around 2010. Therefore, the City contends, laches does not apply because

Spaw was not prejudiced by the citations issued by the City.

      Before analyzing whether the statute of limitations or laches apply to the facts in

this case, we think it necessary to determine whether either apply to the City of

Annapolis.   In Goldberg v. Howard Cty. Welfare Bd., we held that the statute of

limitations was not a bar in an action growing out of the exercise of a governmental

function by a political subdivision of the State. 260 Md. 351, 359 (1971); see also Wash.

Suburban Sanitary Comm’n v. Pride Homes, Inc., 291 Md. 537 (1981). Our conclusion

was supported by the following:

                                           43
       The statute of limitations will bar the governmental unit where it is
       asserting a private or proprietary right, but will not apply where the right
       being asserted is public or governmental in nature. In other words, the
       governmental plaintiff, in seeking to enforce a contract right or some right
       belonging to it in a proprietary sense, may be defeated by the statute of
       limitations, but as to rights belonging to the public and pertaining purely to
       governmental affairs, and in respect of which the political subdivision
       represents the public at large or the state, the exemption in favor of
       sovereignty applies, and the statute of limitations does not operate as a bar.

Goldberg, 260 Md. at 358-359 (quoting 51 Am. Jur. 2d Limitations on Actions § 412).

This concept is derived from the ancient common law maxim of nullen tempus occurrit

regi (“time does not run against the King”). Anne Arundel County v. McCormick, 323
Md. 688, 694 n.3 (1991). Maryland courts have adopted and applied this maxim, which

exempts the State and its agencies from the bar of the statute of limitations such as CJP

§5-101, which does not expressly bar the State or its agencies. Id. at 694-95. This

maxim has a more limited effect when the suitor is one of the State’s political

subdivisions or municipalities. Id. at 695. In that instance, the municipality can only

avoid the bar of the statute of limitations if the action asserted arises from the exercise of

a governmental function as distinguished from a proprietary or corporate function. Id.

(citing Goldberg, 260 Md. at 358). We observed that this distinction is sometimes

illusory in practice, and quoted the following test:

       Where the act in question is sanctioned by legislative authority, is solely for
       the public benefit, with no profit or emolument incurring to the
       municipality, and tends to benefit the public health and promote the welfare
       of the whole public, and has in it no element of private interest, it is
       governmental in its nature.

Id. at 696 (quoting Baltimore v. State, 173 Md. 267, 276 (1937)). In other words, the test

is “whether the act performed is for the common good of all or for the special benefit or

                                             44
profit of the corporate entity.” Id. (quoting Tadjer v. Montgomery County, 300 Md. 539,

547 (1984)).

      In this case, the circuit court properly found that CJP § 5-101 was not a bar. The

City’s action, enforcing historic preservation ordinances, arises from the exercise of a

governmental function. In Casey, we stated, “It is well settled that the adoption and

administration of zoning regulations are a valid exercise of a government’s police power

so long as the limitations imposed are in the public interest and are related substantially

to the health, safety, or general welfare of the community.” 400 Md. at 306. “This Court

has repeatedly stated that the preservation of architecturally or historically significant

areas is a valid exercise of the governmental power.” Id. at 307 (quoting Belman v. State,

322 Md. 207, 211 (1991) (citing Donnelly Advert. Corp. of Md. v. Mayor & City Council

of Balt., 279 Md. 660, 671 (1977)). As we previously stated, the object of the historic

preservation ordinances are to preserve and enhance the quality of life and to safeguard

the historical and cultural heritage of Annapolis, which the City believes strengthens the

local economy, stabilizes and improves property values, and fosters the civic beauty.

Accordingly, the enforcement of the historic preservation ordinances of the City of

Annapolis pertains purely to governmental affairs and has no element of private interest.

We hold that CJP § 5-101 does not run against the City of Annapolis as a municipality

exercising its governmental powers to enforce the historic preservation ordinances.

      The last limitations defense that Spaw raises is laches. Laches is an equitable

defense asserting an inexcusable delay by the suitor in asserting its right without

necessary reference to duration. Lipsitz v. Parr, 164 Md. 222, 226 (1933). Laches

                                            45
protects against stale claims “and is based upon grounds of sound public policy by

discouraging fusty demands for the peace of society.” Liddy v. Lamone, 398 Md. 233,

243-44 (2007) (quoting Ross v. State Bd. of Elections, 387 Md. 649, 668 (2005)). While

laches does not apply to the State when it sues in its sovereign capacity in its own courts,

the City has not asserted that this extends to municipalities. However, here, it does not

appear that the City inexcusably delayed in issuing the citations. The record reflects that

the Commission acted promptly in issuing the citations after Ms. Emrick notified the

Commission of the violation and the trial occurred promptly. At trial, Ms. Emrick

testified that she could remember wood windows in the property in 2007 and 2010.11

Therefore, it is reasonable to believe that the windows were replaced between 2010 and

2012. Ms. Emrick was visiting the property on March 30, 2012, when she noticed the

vinyl windows. The citations were issued on December 13, 2012. Thus, the citations

were issued in a timely manner. We are also unpersuaded by Spaw’s contention that it

was prejudiced.    Any delay that existed between when the windows were actually

replaced and when the citations were issued can be attributed to Spaw’s failure to apply

for the Certificate of Approval.

       We also wish to make clear that while the facts of this case favor the Commission,

historic preservation commissions in Maryland do not have unbridled authority in their

       11
         Ms. Mary Emrick, a City property inspector, also testified that several windows
on Hanover Street were vinyl since she began her position, approximately fourteen years
ago. Spaw points to this testimony to support its laches defense. However, we are
unpersuaded. Spaw’s supplemental interrogatories admitted to replacing wood windows
with vinyl in 2010. The replacement of wood windows fourteen years ago does not
relieve Spaw of its obligation to apply for a Certificate of Approval prior to its
replacement of the windows in 2010.
                                            46
decision-making and enforcement powers. It is incumbent upon the Commission to

effectively regulate and administer the provisions of historic preservation zoning

ordinances, and adhere to their rules of procedure to ensure that property owners’ due

process rights are protected.

   E. The Circuit Court Properly Denied Spaw’s Motion for New Trial and Motion to
      Alter or Amend Judgment
       The fourth issue is whether the circuit court abused its discretion by denying

Spaw’s motion for a new trial or, in the alternative, Spaw’s motion to alter or amend the

judgment. Spaw contends that a new trial was warranted, or the judgment should have

been altered or amended, because the motion for summary judgment was improperly

filed mid-trial since the amended Maryland Rule 2-501 became effective on July 1,

2015—in the middle of Spaw’s two trial dates. The City contends that the motion for

summary judgment was proper since the amended Rule is not an absolute bar to a mid-

trial motion for summary judgment, which allows the court to grant permission for a

party to file a motion for summary judgment even if evidence was received at trial. We

hold that the circuit court did not abuse its discretion.

       Spaw argues that the circuit court’s entry of summary judgment was improper

because of the newly amended Rule 2-501, which prohibits a motion for summary

judgment mid-trial. Spaw also argues that the circuit court should have granted its

motion because it did not have an adequate opportunity to respond to the City’s motion

for summary judgment in writing and with affidavits.         Lastly, Spaw states these




                                              47
circumstances implicate issues of fair notice and the opportunity to defend, and Spaw’s

due process rights were violated.

       The City responds that even under the newly amended Rule a mid-trial motion for

summary judgment is permitted with the court’s permission. The City responds to

Spaw’s due process contention by stating that its motion for summary judgment was

based on Spaw’s admission in its supplemental answers to interrogatories, which were

filed five days before the trial was set to resume and prevented the City from filing an

earlier motion. The City also argues that Spaw’s arguments were not raised until the

motion for a new trial, which is a significant factor that this Court should consider when

determining whether the circuit court abused its discretion. Lastly, the City argues, even

if the circuit court erred in failing to provide Spaw with time to respond to the motion for

summary judgment in writing, this Court should hold that it was a harmless error since it

was not prejudicial. The City’s contention is that no response that Spaw could have

provided, if it were given more time, would have overcome its admission that it removed

and replaced windows without a Certificate of Approval.

       We must determine whether the circuit court abused its discretion in refusing to

grant Spaw’s motion for a new trial and motion to alter or amend judgment in light of the

newly amended Rule 2-501. It is well settled that the trial court has plenary discretion to

grant or deny a motion for a new trial. See Buck v. Cam’s Broadloom Rugs, Inc., 328
Md. 51, 57 (1992). In Buck, we examined this at length and stated,

       The question whether to grant a new trial is within the discretion of the trial
       court. Ordinarily, a trial court’s order denying a motion for a new trial will
       be reviewed on appeal if it is claimed that the trial court abused its

                                             48
       discretion. However, an appellate court does not generally disturb the
       exercise of a trial court’s discretion in denying a motion for new trial.

Id. at 57 (quoting Mack v. State, 300 Md. 583, 600 (1984)). Similarly, a motion to alter

or amend a judgment is reviewed for abuse of discretion. Miller v. Mathias, 428 Md.
419, 438 (2012) (quoting RRC Northeast, LLC v. BAA Md., Inc., 413 Md. 638, 673

(2010)). We have explained the Court’s review for an abuse of discretion as follows:

       We have defined abuse of discretion as “discretion manifestly
       unreasonable, or exercised on untenable grounds, or for untenable reasons.”
       Jenkins v. City of College Park, 379 Md. 142, 165 (2003) (emphasis not
       included). See also Garg v. Garg, 393 Md. 225, 238 (2006) (“The abuse of
       discretion standard requires a trial judge to use his or her discretion soundly
       and the record must reflect the exercise of that discretion. Abuse occurs
       when a trial judge exercises discretion in an arbitrary or capricious manner
       or when he or she acts beyond the letter or reason of the law.”) (quoting
       Jenkins v. State, 375 Md. 284, 295–96 (2003)).

Neustadter v. Holy Cross Hosp. of Silver Spring, Inc., 418 Md. 231, 241 (2011) (quoting

Touzeau v. Deffinbaugh, 394 Md. 654, 669 (2006)). Under the abuse of discretion

standard, “[s]o long as the Circuit Court applies the proper legal standards and reaches a

reasonable conclusion based on the facts before it, an appellate court should not reverse a

decision vested in the trial court’s discretion merely because the appellate court reaches a

different conclusion.” Id. at 242.

       In the middle of Spaw’s two trial dates (December 17, 2014 and September 15,

2015), the amended Rule 2-501 came into effect (on July 1, 2015), which states, “A

motion for summary judgment may not be filed: (A) after any evidence is received at trial

on the merits, or (B) unless permission of the court is granted, after the deadline for




                                             49
dispositive motions specified in the scheduling order entered pursuant to Rule 2-

504(b)(1)(E).”

       In the Rules Committee’s One-Hundred Eighty-Sixth Report, the Committee

acknowledges that Rule 2-501 was amended to address a matter that arose in Beyer v.

Morgan State, 369 Md. 335 (2002). In Beyer, this Court stated that an oral motion for

summary judgment was permitted since there was nothing in the current Rule 2-501

prohibiting it. Beyer, 369 Md. at 359. Consequently, the Rules Committee provided four

justifications for changing Rule 2-501 prior to trial. First, the Rules Committee stated

that motions for summary judgment are historically filed prior to trial to prevent “the

necessity and expense of preparing for trial on the merits when there is no genuine

dispute of material fact and the moving party is entitled to judgment as a matter of law.”

Second, the Rules Committee stated that the due process rights of the party against whom

the motion is filed will be protected by the proposed changes since the party will have

fair notice and the opportunity to defend. Third, other motions are available to the parties

if during the course of trial a party becomes entitled to judgment (e.g. Md. Rule 2-519).

Lastly, the Rules Committee stated that it may become unclear what evidence the court

should consider in deciding a mid-trial motion for summary judgment.

       The Order accompanying all of the Rule amendments, states, in relevant part,

“[A]ll . . . Rules changes hereby adopted by this Court shall govern the courts of this

State and all parties and their attorneys in all actions and proceedings, and shall take

effect and apply to all actions commenced on or after July 1, 2015 and, insofar as

practicable, to all actions then pending[.]”

                                               50
       Spaw’s contention that a new trial was warranted rests on the timing of the City’s

motion for summary judgment since the court received evidence on the merits. As we

stated in Woznicki,

       The question of whether a trial court’s grant of summary judgment was
       proper is a question of law. Pursuant to Md. Rule 2–501(f), summary
       judgment is proper where there is no genuine dispute as to any material fact
       and the party in whose favor judgment is entered is entitled to judgment as
       a matter of law. To establish a genuine issue of material fact, a “party
       opposing summary judgment must do more than simply show there is some
       metaphysical doubt as to the material facts. In other words, the mere
       existence of a scintilla of evidence in support of the plaintiff’s claim is
       insufficient to preclude the grant of summary judgment; there must be
       evidence upon which the jury could reasonably find for the plaintiff.”
443 Md. at 118 (quoting Butler v. S & S P’ship, 435 Md. 635, 665–66 (2013)).

       While a mid-trial motion for summary judgment is no longer permitted under

amended Rule 2-501, it was not practicable for the court to follow the amended Rule in

this case. Spaw obstinately refused to participate in discovery so the City could not have

filed a motion for summary judgment sooner. Spaw did not respond to the interrogatories

prior to the first day of trial, on December 17, 2014. As a result, the court ordered Spaw

to respond to the City’s interrogatories.    Spaw responded to the interrogatories on

February 6, 2015, by stating that the interrogatories were irrelevant, overly broad, and

denying that it replaced any windows. Then four days prior to trial was set to resume, on

September 11, 2015, Spaw supplemented its interrogatories admitting that nine or ten

windows were replaced at the Property. The City’s motion for summary judgment was

filed on September 14, 2015, the eve of the second trial day, and was solely based on

Spaw’s supplemental interrogatories, which were filed four days prior to the second day


                                            51
of trial. Therefore, the court did not abuse its discretion since it was not practicable for

the City to file its motion for summary judgment any sooner. 12 Thus, the court properly

denied Spaw’s motion for a new trial or to amend the judgment.

       We are also unpersuaded by Spaw’s arguments for two reasons. First, Spaw

asserts that if it were permitted to properly defend the motion for summary judgment that

it would have presented ample sworn evidence to demonstrate the existence of a genuine

dispute of material fact. This is unpersuasive. Spaw was prepared to proceed to trial on

the day that the motion for summary judgment arguments occurred. Spaw’s counsel

could have summarized the evidence that it was prepared to present that demonstrated a

genuine dispute of material fact. However, Spaw did not raise any issue of material fact

during its response at trial to the City’s motion for summary judgment. In fact, Spaw still

did not raise any issue of material fact in its memorandum in support of its motion for a

new trial or to amend the judgment or before this Court. Rather, Spaw’s counsel focused

on the number of windows in its admission to mitigate the number of violations in both

its oral response to the City’s motion for summary judgment, in Spaw’s motion for a new

trial or to amend the judgment, and before this Court. When the court granted the motion

for summary judgment, it was undisputed that Spaw violated the law, as alleged, by

replacing vinyl windows without a Certificate of Approval. We cannot think of any

evidence, nor does Spaw present any in its briefs, that Spaw could have presented to

create a genuine dispute of material fact once it admitted to replacing windows without

       12
          Furthermore, on December 17, 2014, the newly amended Rule was not in effect.
If the Rule had been in effect, then the court could have postponed the first day of trial
until after Spaw complied with discovery.
                                            52
the Commission’s approval. This case was about the replacement of windows. Once

Spaw admitted to replacing the windows, there was not anything to litigate.

       Lastly, we are also unpersuaded by Spaw’s due process argument. 13 We have

stated that the context and chronology of the particular circumstances of a mid-trial

motion for summary judgment may implicate issues of fair notice and opportunity to

defend for the nonmoving party. See Beyer v. Morgan State Univ., 369 Md. 335, 359

n.16 (2002). However, as we stated in Beyer, such concerns were not expressed clearly

in Spaw’s response at trial to the City’s motion for summary judgment argument or

before this Court. Id. In this case, Spaw received notice, albeit the day before the

hearing, and had the opportunity to respond to the City’s motion for summary judgment.

We hold that in this case that was sufficient. For these reasons, we hold that the circuit

court properly exercised its discretion in denying Spaw’s motion for a new trial, or in the

alternative, motion to alter or amend the judgment.

   F. The Relief Granted by the Circuit Court
       The last issue is whether the circuit court improperly granted broad injunctive

relief to the City when it ordered Spaw to submit an after-the-fact application for a

Certificate of Approval. As we stated, this Court will not set aside the judgment of the

trial court unless its findings are clearly erroneous. Goff, 387 Md. at 338. Spaw contends

that the judgment should have been limited to the number of windows it admitted to

replacing. The City contends that the circuit court’s judgment was appropriate since

       13
         Spaw’s argument is limited to the following sentence within its brief: “These
circumstances implicate issues of fair notice and the opportunity to defend, and Spaw’s
due process rights were violated.”
                                            53
Spaw admitted to replacing windows without a Certificate of Approval. The circuit

court’s judgment was not clearly erroneous. Therefore, we affirm the judgment of the

circuit court.

       Spaw contends that the relief available is limited to abatement of infractions the

City proves by clear and convincing evidence. Spaw states that that the City did not

prove by clear and convincing evidence that it replaced all of the windows—it only

proved the replacement of approximately 10 (of the 186 windows) through Spaw’s

supplemental interrogatories. As a result, Spaw contends, the circuit court could only

grant relief for the nine or ten windows that the City proved were replaced. Spaw states

the circuit court’s order awarded broad injunctive relief, which exceeded the statutory

limits of relief available for a municipal infraction. Additionally, Spaw states that it was

not required to submit an application for the existing historic preservation violations on

the property at the date of purchase, so the circuit court’s order should have been

narrower. Lastly, Spaw contends that the City should have sought injunctive relief

instead of issuing municipal citations for the abatement of all of the windows.

       The City’s contention is that the circuit court’s Order requires Spaw to comply

with the appropriate administrative procedures—to file an application for a Certificate of

Approval with the Commission and not, as Spaw contends, to remove and replace all of

the windows.      As a result, the City contends, the Commission will make the

determination of the merits after an administrative hearing where Spaw and members of

the public can participate.



                                            54
      After the circuit court granted the City’s motion for summary judgment, Spaw

asked the court to clarify its ruling. The following exchanged ensued:

      COUNSEL FOR SPAW: [I]f the court is making a finding no limitations
      apply, and there is nine to ten violations (sic), that the extent of the
      abatement for the application for Certificate of Approval be confined to the
      findings of Your Honor, that there was nine to ten infractions.

      THE COURT: Well, I think that all I’m finding is that there was at least
      one infraction. And they have to go through the process. And then, as [the
      City] indicated, [it] would be up to the Historic Preservation Commission to
      determine if there are others, to do a regular investigation in the ordinary
      course. And then if there are issues, then you can seek judicial review.
      Because –
                                      *      *      *
      COUNSEL FOR SPAW: Right. But as far as Your Honor’s ruling, with
      regard to the finding under municipal infraction, just trying to seek some
      clarity as to specifically what the violation or infraction is –

      THE COURT: I’m ruling that there is no dispute of material fact as to
      whether an infraction existed. That in fact, a window, wooden window was
      removed and replaced with a vinyl window by the person who has owned
      (sic) the property during the relevant time period.

      COUNSEL FOR SPAW: But as far as the abatement portion of it –

      THE COURT: Well, I’m not ordering . . . anything, other than going to the
      Commission to do the regular process when they have an infraction . . . .
      So, my order would not address the number of windows. Because I haven’t
      had testimony on whether there are other windows. But there’s at least one
      window.

      COUNSEL FOR SPAW: Well, and, Your Honor, and that’s why – again,
      going back, that there are material issues in dispute. Because essentially,
      they have obtained injunctive relief for infractions that they haven’t proved
      beyond nine and ten. But I guess that’s the –

      THE COURT: But isn’t that the Historic Preservation Commission’s job to
      determine –
                                 *      *      *


                                           55
       COUNSEL FOR SPAW: Your Honor, we’re here because the City filed a
       municipal infraction, and they have to prove violations by clear and
       convincing evidence.

       THE COURT: And your admission proves that, there’s an infraction.

       COUNSEL FOR SPAW: For nine to ten windows, Your Honor.

       THE COURT: That’s all they need to have . . . . [B]ecause this is not a
       Petition for Judicial Review of an Order from the Historic Preservation
       Commission that you have to fix this many windows, or do this, that, or the
       other. This is simply their request for you to go through the process. I
       don’t think it matters if there’s one window or a hundred windows . . . .
       They have to go through the process in order for you to get to a point
       whether you have relief that you seek to appeal.

The order issued by the circuit court states, “[Spaw] shall submit an application for a

Certificate of Approval to the Historic Preservation Commission of the City of Annapolis

. . . for all wood windows removed and all vinyl windows installed in the building which

[Spaw] owns . . . .”

       We hold that the relief granted by the circuit court was appropriate. As we

discussed in our analysis of the other issues, the City has the authority to issue citations

for historic preservation municipal infractions and to pursue abatement. Here, the City

did not seek abatement in the form of requiring removal of all of the windows, but rather

sought to abate Spaw’s violation of not applying for a Certificate of Approval. Spaw’s

application for the Certificate of Approval may be for 10 windows or for 186 windows.

The circuit court’s judgment did not express the exact number of windows to be included

in the application and we refuse to do so as well. If there is at least one window

replacement, then a Certificate of Approval is required and only Spaw has the knowledge



                                            56
to quantify and record on the application the replacement of windows that Spaw

“willfully perform[ed] or allow[ed] to be performed[.]” ACC § 21.56.120.

       The court’s order simply requires Spaw to go through the administrative process,

which it should have done before replacing the windows. Once Spaw submits its after-

the-fact application for a Certificate of Approval there will be a hearing on the

application. The Annapolis Historic Preservation Commission has Rules of Procedure

that explain the process.     Annapolis Historic Preservation Commission Rules of

Procedure, https://perma.cc/69AJ-UH59. According to these Rules, after an application is

received the Chief of the Commission is required to determine whether a submitted

application is sufficiently complete. Annapolis Historic Preservation Commission Rule

of Procedure (“Commission Rule”) 2.1.            If the application is determined to be

incomplete, the Chief of Historic Preservation “shall advise the applicant of the necessary

information that remains outstanding and provide the applicant with the opportunity to

amend the application.” Id. In the event that there are concerns of the completeness of

the application, “[s]taff may present arguments for or against a determination of

completeness.”   Commission Rule 3.8(a).         By majority vote, the Commission shall

determine if the application is complete.        If the application is determined to be

incomplete, a list of required additional material and a date certain for submissions and a

new hearing are set.” Id. The Chair of the Commission “shall impose reasonable time

limitations on argument, and, although formal rules of evidence shall not apply, the Chair

may also impose reasonable limitations on the introduction of evidence. Id.



                                            57
       If the Commission determines that the application is complete, then a hearing will

occur to determine whether the Commission should approve or reject the application. See

Commission Rule 3.8. The Commission can also impose conditions or ask the applicant

to amend the application. Commission Rule 3.8(g). The Commission Rules permit

applications to be rejected and returned to the applicant(s) if:

        (a) Planning and Zoning Department rules that the project cannot be
       authorized because of code or zoning restrictions;
       (b) the application does not include all the information required for
       commission review; or
       (c) an outstanding historic preservation ordinance violation on the property
       has not been abated.

Commission Rule 2.1. The Rules also state that “[t]he applicant has the right to appeal

the determination of an application as incomplete and present it to the full Commission

for a ruling.” Id. Thus, Spaw has the burden of applying for the Certificate of Approval

and has the burden of identifying the exact number of windows to be included in its after-

the-fact application for a Certificate of Approval. The Commission will then review the

application to determine whether it is complete and whether it should be approved.

       Once Spaw submits its application and the Commission acts, then Spaw has the

right to appeal the Commission’s determination.             Spaw cannot short-circuit the

administrative process by asking the Court to substitute its judgment and make a

determination of completeness or to pre-approve the application. This Court’s role is not

to limit the broad authority the statute affords the Commission in the Certificate of

Approval process.




                                              58
       Our analysis concerning the exact number of windows replaced might be different

if a fine was imposed for each window that was in violation of the ordinance. However,

that is not the case here.    Accordingly, this Court affirms the circuit court’s order

requiring Spaw to revert back to the original process and to submit an after-the-fact

application for a Certificate of Approval for the wood windows that were replaced

without prior approval by the Commission.

                                            III
                                       Conclusion
       We hold that historic preservation municipal citations are civil and in this case

were not barred by laches or the statute of limitations set forth in CJP §§ 5-107, 5-101.

The citations were also sufficient in this case to give Spaw adequate notice of its

violations, and the circuit court’s judgment was not clearly erroneous. Lastly, the circuit

court did not abuse its discretion by denying Spaw’s motion for a new trial or in the

alternative to amend the judgment. Thus, we affirm the judgment of the circuit court.

                                                  JUDGMENT OF THE CIRCUIT
                                                  COURT FOR ANNE ARUNDEL
                                                  COUNTY AFFIRMED. COSTS TO
                                                  BE PAID BY PETITIONER.




                                            59